Exhibit 10.1

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

Pursuant to this Non-Competition and Non-Solicitation Agreement (this
“Agreement”), Atwood Oceanics, Inc. (the “Company”) hereby awards you the
following, subject to the Atwood Oceanics, Inc. 2013 Long-Term Incentive Plan,
as amended (the “Plan”) and any rules and regulations adopted by the
Compensation and Human Resources Committee of the Board of Directors of the
Company and conditioned upon your execution of this Agreement by May 25, 2016
(the “Date of Grant”). Terms used herein and not otherwise defined shall have
the meaning set forth in the Plan.

 

1. Non-Competition, Non-Solicitation and Confidentiality. You agree to the
following restrictive covenants.

(a) Non-Competition. From Date of Grant through the second anniversary of the
Date of Grant (the “Non-Competition Period”), you agree not to be employed by
any person or entity in, or otherwise act or provide services as an executive,
consultant, owner, shareholder, director, partner, agent, independent
contractor, trustee, beneficiary, advisor, volunteer or in any other capacity
engage in, or propose to engage in, any business which is primarily engaged in
the offshore drilling and workover of oil and gas wells in any country (or its
territorial waters) in which the Company (i) has offices, establishes offices or
has definitive plans to locate an office or (ii) has provided offshore oil and
gas drilling services, in each case during the Non-Competition Period or during
the five-year period ended on the Date of Grant. Notwithstanding the foregoing,
during the Non-Competition Period, nothing herein shall prohibit you from
acquiring or holding, solely as a passive investment, not more than five percent
(5%) of the outstanding shares of, or other interests in, any entity that is
subject to the requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, or traded on a recognized exchange. This Section 1(a) shall
continue in full force and effect after termination of your employment, unless
your termination is by the Company for the convenience of the Company without
Cause (as defined in Section 4(b) below).

(b) Non-Solicitation. From Date of Grant through the third anniversary of the
Date of Grant, you agree that you will not either directly or indirectly, on
your own behalf or on behalf of others, hire, solicit, induce, recruit or
encourage any of the employees of the Company, its subsidiary or an affiliate
(collectively, the “Company Group”) to leave their employment, or attempt to
solicit, induce, recruit, or hire employees of the Company Group. This
Section 1(b) shall continue in full force and effect after termination of your
employment, unless your termination is by the Company for the convenience of the
Company without Cause (as defined in Section 4(b) below).

(c) Confidentiality. You agree to keep this Agreement strictly confidential, and
will cause your attorneys, accountants and others who need to see this Agreement
to do likewise, except to the extent disclosure is necessary for tax, securities
laws and regulations, stock exchange rules, or other legal purposes. You further
agree that you will not, except as the Company Group may otherwise consent or
direct in writing, reveal, sell, use, lecture upon, publish or otherwise
disclose to any third party any Confidential Information or proprietary
information of the Company Group, or authorize anyone else to do these things at
any time whether during or subsequent to your employment with the Company Group.
This Section 1(c)



--------------------------------------------------------------------------------

shall continue in full force and effect after termination of your employment.
You shall continue to be obligated under this Section 1(c) not to use or to
disclose Confidential Information of the Company Group so long as it shall not
be publicly available. Your obligations under this Section 1(c) with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information include matters that you
conceive or develop, as well as matters you learn from other employees of the
Company Group. Nothing in this Section 1(c) shall apply to or restrict in any
way the communication of information by you to any state or federal law
enforcement agency, so long as you use your best efforts to the extent
reasonably practicable to provide prior notice to the Company thereof, and you
will not be in breach of the covenants contained in this Section 1(c) solely by
reason of testimony which is compelled by process of law. For purposes of this
Agreement, “Confidential Information” shall mean information: (i) disclosed to
or known by you as a consequence of or through your employment with the Company
Group; (ii) not generally known outside the Company Group; and (iii) which
relates to any aspect of the Company Group or their business, finances,
operation plans, budgets, research, or strategic development. “Confidential
Information” includes, but is not limited to, the Company Group’s trade secrets,
proprietary information, financial documents, long range plans, customer
information, employee compensation, marketing strategy, data bases, pricing and
costing data, patent information, computer software developed by the Company
Group, investments made by the Company Group, and any information provided to
the Company Group by a third party under restrictions against disclosure or use
by the Company Group or others.

(d) Relief. The Company shall provide you with written notice asserting any
breach by you of any of the covenants contained in this Section 1. In the event
of any such breach by you of this Section 1, (i) any unvested portion of the
Award (as defined in Section 3(c) below) will immediately and automatically be
terminated and forfeited in its entirety without consideration as of the date of
such breach and (ii) the cash equivalent of the Award that has previously been
paid to you prior to the date of such breach shall be paid by you to the
Company, with the cash equivalent value of the Restricted Stock Units (as
defined in Section 3(b) below) to be equal to the greater of the Fair Market
Value of the shares of Common Stock at the date of receipt by you of such shares
or the date of written notice from the Company asserting the breach. To the
extent applicable, the restrictive covenants in this Section 1 shall survive the
bankruptcy of the Company. You recognize and acknowledge that a breach of the
covenants contained in this Section 1 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, you agree that in the event of a breach of any of
the covenants contained in this Section 1, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.

 

2. Execution Consideration. In consideration for your agreement, by the Date of
Grant, to the restrictive covenants in Section 1 of this Agreement, you will
receive a lump sum cash payment equal to $                (the “Execution
Consideration”), payable within 30 days following the Date of Grant.

 

2



--------------------------------------------------------------------------------

3. Vesting/Forfeiture.

(a) Cash Award. You are hereby granted the opportunity to receive
$                (the “Cash Award”). Except as otherwise provided pursuant to
Sections 1, 4 or 5, the Cash Award shall become vested on the second anniversary
of the Date of Grant (the “Final Vesting Date”), and shall be payable in a lump
sum within 30 days following the Final Vesting Date.

(b) Restricted Stock Units. You are hereby granted $                in
restricted stock units, valued as of the closing price of the Company’s Common
Stock, $1.00 par value, on May 25, 2016, evidencing your right, subject to the
terms of this Agreement, to receive an equivalent number of shares of Common
Stock, subject to adjustment as provided in Section 11 of the Plan and settled
in accordance with Section 6 below (the “Restricted Stock Units”). Except as
otherwise provided pursuant to Sections 1, 4 or 5, all Restricted Stock Units
shall become vested on the Final Vesting Date.

(c) Forfeiture. If your employment with the Company Group terminates for any
reason other than by reason of your death or Disability (as defined below), or
by the Company for the convenience of the Company without Cause, the unvested
portion of the Cash Award and the Restricted Stock Units shall be automatically
forfeited on the date of your termination of employment. Furthermore, the Cash
Award, the Restricted Stock Units and the Execution Consideration (collectively,
the “Award”) is subject to forfeiture if the Committee determines, in its sole
discretion, that you have taken any unlawful action that is detrimental to the
Company, you have violated Company policy, or you have violated any of the terms
of this Agreement.

 

4. Termination of Employment.

(a) Death or Disability. If your employment with the Company Group is terminated
by reason of your death during the two-year period beginning on the Date of
Grant and ending on the Final Vesting Date (the “Vesting Period”) or if you
become Disabled during the Vesting Period, the Award will automatically become
fully vested on the date of your death or on the date of your Disability, as
applicable. The Cash Award shall be paid within 30 days following the date of
your death or on the date of your Disability, as applicable, and the Restricted
Stock Units shall be settled in accordance with Section 6 below. For purposes of
this Agreement, you are considered to be “Disabled” or have a “Disability” on
the date that you become eligible for long-term disability benefits pursuant to
the Company’s long-term disability plan.

(b) Termination for Cause. If your employment with the Company Group is
terminated by the Company for Cause during the Vesting Period then, in addition
to the forfeiture of the unvested portion of the Award pursuant to Section 3(c),
you agree to immediately pay the Company an amount of cash equal to the sum of
the Execution Consideration. Additionally, you will remain subject to the
restrictive covenants described in Section 1. For purposes of this Agreement,
“Cause” shall mean: (i) a material breach by you of the duties, obligations and
responsibilities of your position with the Company Group (other than as a result
of incapacity due to physical or mental illness) which is demonstrably willful
and deliberate on your part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company Group
and which is not remedied in a reasonable period of time after receipt of
written notice from the Company specifying such breach, or (ii) your conviction
of a felony involving moral turpitude.

 

3



--------------------------------------------------------------------------------

(c) Termination for Convenience of the Company without Cause. If your employment
with the Company Group is terminated by the Company for convenience of the
Company without Cause during the Vesting Period, subject to your execution of
the Waiver and Release (as defined in subsection (iii) below), you shall become
vested in a pro rata portion of the Award on your termination date determined as
described below.

i Cash Award. For the Cash Award, you will receive an amount equal to (A) the
Cash Award multiplied by (B) a fraction the numerator of which shall be the
number of days you were employed during the Vesting Period and the denominator
of which shall be 730. Such payment shall be made within 60 days following your
termination date.

ii Restricted Stock Units. For the Restricted Stock Units, you will become
vested in the number of shares of Common Stock equal to (A) the Restricted Stock
Units multiplied by (B) a fraction, the numerator of which shall be the number
of days you were employed during the Vesting Period and the denominator of which
shall be 730. Any fractional shares shall be rounded up to the nearest whole
share. Such Restricted Stock Units shall be settled within 60 days following
your termination date and otherwise in accordance with Section 6 below.

iii General Waiver and Release. The pro rata portion of the Award payable
pursuant to this Section 4(c) is contingent on your timely execution without
revocation of a general waiver and release of all claims against the Company
Group and their officers and directors in the form provided to you by the
Company (the “Waiver and Release”).

 

5. Change of Control. Notwithstanding the provisions of Sections 3 or 4, in the
event of a Change of Control, the Award shall automatically become fully vested
and shall be payable within 30 days following the Change of Control. For
purposes of this Agreement, a “Change of Control” means each of the following:

(a) the acquisition after the Date of Grant by any “person” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
combined voting power of the then outstanding capital stock of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, (iv) any acquisition approved by at
least a majority of the members of the Incumbent Board (as such term is
hereinafter defined) either prior to such acquisition or within five business
days after the Company has notice of such acquisition, provided that, after such
acquisition, such Person does not

 

4



--------------------------------------------------------------------------------

beneficial own more than 50% of the combined voting power of the Outstanding
Company Voting Securities, or (v) any acquisition by any Person pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (c) of
this Section 5;

(b) the first day on which individuals who, as of the Date of Grant, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Date of Grant whose election or appointment, or whose
nomination for election by the Company’s shareholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for purposes of this definition, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) the consummation of (x) a reorganization, share exchange or merger involving
the Company or (y) a sale of all or substantially all of the assets of the
Company and its subsidiaries taken as a whole (other than by way of
reorganization, share exchange or merger) to any Person other than a subsidiary
of the Company (a transaction referred to in clause (x) or (y) is referred to as
a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding capital stock entitled to vote generally in the
election of directors (or comparable governing persons) of the Company or an
entity that, as a result of such Business Combination, owns, directly or
indirectly through one or more wholly owned subsidiaries, the Company or all or
substantially all of its assets (the “Resulting Entity”; such capital stock is
referred to as the “Outstanding Successor Voting Securities”), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or the
Resulting Entity and excluding any Person that beneficially owns 20% or more of
the combined voting power of the Outstanding Company Voting Securities prior to
such Business Combination, provided that such Person’s percentage ownership of
the combined voting power of the Outstanding Successor Voting Securities does
not increase as a result of such Business Combination) will beneficially own,
directly or indirectly, 20% or more of the combined voting power of the then
Outstanding Successor Voting Securities, and (C) at least a majority of the
members of the board of directors (or comparable governing body) of the
Resulting Entity were members of the Incumbent Board immediately prior to
consummation of such Business Combination; or

(d) the adoption of a plan relating to the complete liquidation or dissolution
of the Company.

 

5



--------------------------------------------------------------------------------

6. Settlement and Delivery of Common Stock. Restricted Stock Units shall be
settled by the delivery of shares of Common Stock; provided, however, that the
Company may, in its sole and absolute discretion, settle all or any portion of
the vested Restricted Stock Units in cash based on the Fair Market Value of the
shares of Common Stock on the vesting date, and, in either case, such Restricted
Stock Units shall be settled no later than 15 days following the applicable
vesting date. In addition, upon the date of delivery of shares of Common Stock
or cash in settlement of Restricted Stock Units, you shall also be entitled to
receive a lump sum cash payment equal to the Dividend Equivalent Amount.
Notwithstanding the foregoing, the Company shall not be obligated to issue any
shares of Common Stock if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the issuance of shares of Common Stock to
comply with any such law, rule, regulation or agreement. For purposes of this
award of Restricted Stock Units, “Dividend Equivalent Amount” means the sum of
all cash dividends, if any, declared on shares of Common Stock you receive in
settlement of Restricted Stock Units where the record date is after the Date of
Grant, but prior to the date such shares of Common Stock are distributed to you.

 

7. Transferability. You may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of any unvested Restricted Stock Units.

 

8. No Right to Continued Employment. The Award shall not create any right to
remain in the employ of the Company Group. The Company Group retains the right
to terminate your employment at will, for due cause or otherwise. Your
employment, as it relates to the Vesting Period, shall be deemed to continue
during any leave of absence that has been authorized by the Company Group.

 

9. Other Plans. Nothing herein contained shall affect your right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance, profit sharing or other plan or program of the
Company Group. For the avoidance of doubt, no portion of the Award shall be
considered “Compensation” under the Atwood Oceanics 401(k) Retirement Plan or
the Atwood Oceanics Benefit Equalization Plan or “Annual Salary” under your
Executive Change of Control Agreement with the Company.

 

10. Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company in respect of any shares of Common
Stock unless and until the Restricted Stock Units have been settled by the
issuance of Common Stock to you. If, from time to time during the Vesting
Period, there is any capital adjustment affecting the outstanding Common Stock
as a class without the Company’s receipt of consideration, the unvested
Restricted Stock Units shall be adjusted in accordance with the provisions of
Section 11 of the Plan.

 

11.

Plan Governs. The Award and this Agreement are subject to all of the terms and
conditions of the Plan, except that no amendment to the Plan shall adversely
affect your

 

6



--------------------------------------------------------------------------------

  rights under this Agreement. All the terms and conditions of the Plan, as may
be amended from time to time, and any rules, guidelines and procedures which may
from time to time be established pursuant to the Plan are hereby incorporated
into this Agreement. In the event of a discrepancy between this Agreement and
the Plan, the Plan shall govern.

 

12. Withholding. You acknowledge that upon payment of the Execution
Consideration and the Cash Award and settlement of the Restricted Stock Units,
the Company Group shall comply with requirements to withhold federal or local
tax with respect to the realization of compensation. If Common Stock is issued
upon the vesting of the Restricted Stock Units, at the time of such issuance,
the Company shall withhold from the Common Stock that otherwise would have been
delivered to you, an appropriate number of shares of Common Stock necessary to
satisfy the withholding obligation, and deliver the remaining shares of Common
Stock to you. The distribution of shares of Common Stock described in Section 6
will be net of such shares of Common Stock that are withheld to satisfy
applicable taxes pursuant to this Section 12. In lieu of withholding shares of
Common Stock, the Committee may, in its discretion, authorize tax withholding to
be satisfied by a cash payment to the Company, by withholding an appropriate
amount of cash from base pay, or by such other method as the Committee
determines may be appropriate to satisfy all obligations for withholding of such
taxes.

 

13. Code Section 409A; No Guarantee of Tax Consequences. The Award is intended
to be (i) exempt from Section 409A of the Code (“Section 409A”) by compliance
with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4), or (ii) in compliance with Section 409A, and the provisions of
this Agreement will be administered, interpreted and construed accordingly.
Notwithstanding the foregoing provisions of this Agreement, if you are a
“specified employee” as such term is defined in Section 409A, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A on account of separation from service (other
than by reason of death) to you shall not be payable before the earlier of
(i) the date that is 6 months after the date of your separation from service, or
(ii) the date that otherwise complies with the requirements of Section 409A. The
Company makes no commitment or guarantee to you that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Agreement.

 

14. Governing Law. The Plan and this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of laws. The courts in Harris County, Texas shall be the exclusive
venue for any dispute regarding the Plan or this Agreement.

[Execution Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto effective as of the Date of Grant.

 

ATWOOD OCEANICS, INC. By:  

 

  Name: Walter A. Baker   Title: Senior Vice President, General Counsel and
Corporate Secretary EMPLOYEE

 

Name:

 

8